PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/243,481
Filing Date: 01/09/2019
Appellant(s): ANKNEY ET AL. 






__________________
DAVID BOMZER

For Appellant





EXAMINER’S ANSWER

This is in response to the appeal brief filed 02/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Non-Final Rejection Office action dated 09/10/2020 from which the appeal is taken is being maintained by the examiner. There are no withdrawn rejections, nor new grounds of rejections.


(2) Response to Argument

2. Rejection Against Claims 1 and 9 Should Be Reversed
A. The rejections of claims 1 and 9 Fails to Account for Kaufman Teaching A Divergent Solution As Compared To the Claimed Embodiments
Claims 1 and 9 recite: 
“. .the first antenna 304 is connected to a temperature sensitive element 420 in a form of a switch that is configured to be opened and closed and includes:
a first contact 422 electrically connected directly to the first antenna portion 304a, and connected to the controller 302 via the first antenna portion 304a;
a second contact 424 electrically connected directly to the second antenna portion 304b, and connected to the controller 302 via the second antenna portion 304b; and
a conduction path 326 between the first and second contacts 422, 424 that is shorted by forming a direct electrical connection between the first and second contacts 422, 424, to thereby close the switch, when a temperature is below a threshold, whereby the RFID tag 300 is in a disabled state, and opened when the temperature is above the threshold, whereby the RFID tag 300 is enabled..”

Kaufman teaches away from the above claim RFID antenna with the claimed thermal switch that can be open and closed because Kaufman fails to suggest a thermal switch that can be opened and closed.
Examiner respectfully disagrees with Appellant because as discussed in the Non-Final rejection mailed on 09/10/2020, the rejection relied upon Kauffman to clearly disclose a mechanical part of an aircraft system comprising an RFID tag wherein the RFID tag having an antenna including a first antenna portion (Kauffman: FIG. 3 the left portion of the antenna) and a second antenna portion (Kauffman: FIG. 3 the right portion of the antenna) connected to a temperature sensitive element in a form of a switch (Kauffman: FIG. 3 and FIG. 5-7 the electrical by-pass 132) that is configured to be opened (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6: Regardless of the switch type used to complete the additional IC loop, when the switch was closed, the RFID tag was not readable at any distance and when the switch was open, the tag was readable up to the original 10 feet) and closed (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6: The clamp 110 (FIGS. 2A and 2B) comprises a first mating surface 112 and a second mating surface 114. When the mating surfaces 112 and 114 are in contact, the clamp 110 is in a closed position 116 and forms an enclosure 118. The enclosure 118, not shown, may support any number of wiring bundles, polymeric hoses, metal tubes, and the like which are present. When the mating surfaces 112 and 114 are separated, the clamp 110 is in an open position 120 which causes the deactivated RFID tag to activate, i.e. become readable) and includes: a first contact electrically connected directly to the first antenna portion and connected to the controller via the first antenna portion (Kauffman: FIG. 3 the IC 102 connected to the left portion of the antenna 106 via the left IC pad 104); a second contact electrically directly connected to the second antenna portion (Kauffman: FIG. 3 the IC 102 connected to the right portion of the antenna 106 via the right IC pad 104), and connected to the controller via the first antenna portion (FIG. 3); and a conduction path between the first and second contacts that is shorted by forming a direct electrical connection between the first and second contacts to thereby close the switch  (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6: The clamp 110 (FIGS. 2A and 2B) comprises a first mating surface 112 and a second mating surface 114. When the mating surfaces 112 and 114 are in contact, the clamp 110 is in a closed position 116 and forms an enclosure 118. The enclosure 118, not shown, may support any number of wiring bundles, polymeric hoses, metal tubes, and the like which are present. When the mating surfaces 112 and 114 are separated, the clamp 110 is in an open position 120 which causes the deactivated RFID tag to activate, i.e. become readable), 
a conduction path between the first and second contacts that is shorted by forming a direct electrical connection between the first and second contacts to thereby close the switch, whereby the RFID tag is in a disabled state (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6: The clamp 110 (FIGS. 2A and 2B) comprises a first mating surface 112 and a second mating surface 114. When the mating surfaces 112 and 114 are in contact, the clamp 110 is in a closed position 116 and forms an enclosure 118. The enclosure 118, not shown, may support any number of wiring bundles, polymeric hoses, metal tubes, and the like which are present. When the mating surfaces 112 and 114 are separated, the clamp 110 is in an open position 120 which causes the deactivated RFID tag to activate, i.e. become readable), and opened, whereby the RFID tag is enabled; wherein in a normal operational state (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, , when the RFID tag is in the disabled state, the conduction path creates an electrical pathway between the first contact and second contact (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), and when in an over-temperature state, and the RFID tag is enabled, the conduction path does not create an electrical pathway between the first contact and the second contact (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), to thereby open the switch (Kauffman: [0027], [0036], [0047], [0052], FIG. 3, and FIG. 5-6).
As in Kaufman’s teachings, the electrical by-pass of Kauffman provides functions of a switch which is opened/closed the connection path between two terminals of the antenna to activate/deactivate the response of the RFID tag in response to a function of thermal event (Kaufman: e.g. [0042]: The deactivated RFID tags 130 can be used as a thermal event sensor, i.e., an increase above a specified temperature of monitored material due to smoldering fire, arcing, hot spots, etc. causing a permanent indication (e.g. an open circuit) that a thermal event has occurred since the last time the sensor was scanned by the reader. As depicted in FIG. 5, embodiments of the electrical by-pass 132 may comprise a reactive material configured to react (corrosion produces electrical opening in IC by-pass) to chemical species resulting from thermal events such as overheated wires, shorts/fires, arcing, etc, e.g., reactive/oxidizing chemical species (phenols, carboxylic acids, hydroperoxides, etc.)). Thus, Kaufman suggests the thermal switch that can be opened and closed.

B. The rejections of claims 1 and 9 Appear to Ignore the Teachings of Kaufman
Kaufman does teach a switch that can be opened and closed, that switch is a non-thermal switch, and where Kaufman does teach a thermal switch, that switch cannot be opened and closed.
Examiner respectfully disagrees with Appellant because as discussed in the Non-Final rejection mailed on 09/10/2020, Examiner provided Kaufman to disclose the thermal switch of the RFID tag that can be opened (Kauffman: [0052]: Regardless of the switch type used to complete the additional IC loop, when the switch was closed, the RFID tag was not readable at any distance and when the switch was open, the tag was readable up to the original 10 feet) and closed (Kauffman: [0039], [0042]-[0043], claim 1 and FIG. 3) in response to the thermal event (Kaufman: [0036]-[0042], FIG. 3, and FIG. 5-6: The deactivated RFID tags 130 can be used as a thermal event sensor, i.e., an increase above a specified temperature of monitored material due to smoldering fire, arcing, hot spots, etc. causing a permanent indication (e.g. an open circuit) that a thermal event has occurred since the last time the sensor was scanned by the reader. As depicted in FIG. 5, embodiments of the electrical by-pass 132 may comprise a reactive material configured to react (corrosion produces electrical opening in IC by-pass) to chemical species resulting from thermal events such as overheated wires, shorts/fires, arcing, etc, e.g., reactive/oxidizing chemical species (phenols, carboxylic acids, hydroperoxides, etc.)).

C. Modifying Kaufman’s Non-Thermal Switches to Operate As Thermal Switches As Recited in Claims 1 and 9 Removes Intended Design Features and Renders Such Switches Incapable of Functioning As Intend.
Kauffman to clearly disclose a mechanical part of an aircraft system comprising an RFID tag wherein the RFID tag having an antenna including a first antenna portion (Kauffman: FIG. 3 the left portion of the antenna) and a second antenna portion (Kauffman: FIG. 3 the right portion of the antenna) connected to a temperature sensitive element in a form of a switch (Kauffman: FIG. 3 and FIG. 5-7 the electrical by-pass 132) that is configured to be opened (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6) and closed (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6) and includes: a first contact electrically connected directly to the first antenna portion and connected to the controller via the first antenna portion (Kauffman: FIG. 3 the IC 102 connected to the left portion of the antenna 106 via the left IC pad 104); a second contact electrically directly connected to the second antenna portion (Kauffman: FIG. 3 the IC 102 connected to the right portion of the antenna 106 via the right IC pad 104), and connected to the controller via the first antenna portion (FIG. 3); and a conduction path between the first and second contacts that is shorted by forming a direct electrical connection between the first and second contacts to thereby close the switch  (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), 
a conduction path between the first and second contacts that is shorted by forming a direct electrical connection between the first and second contacts to thereby close the switch, whereby the RFID tag is in a disabled state (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), and opened, whereby the RFID tag is enabled; wherein in a normal operational state (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), when the RFID tag is in the disabled state, the conduction path creates an electrical pathway between the first contact and second contact (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), and when in an over-temperature state, and the RFID tag is enabled, the conduction path does not create an electrical pathway between the first contact and the second contact (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), to thereby open the switch (Kauffman: [0027], [0036], [0047], [0052], FIG. 3, and FIG. 5-6).
While Kauffman discloses a deactivated RFID tag including an IC and an electrical by-pass in parallel to the IC/two terminals of an antenna (Kauffman: [0039] and FIG. 3 the deactivated RFID tag 130) wherein the deactivated RFID tag is undetectable (does not transmit information) when the electrical by-pass/switch is intact (Kauffman: [0039], [0042], claim 1 and FIG. 3) and the RFID tag is readable when the electrical by-pass/switch is opened (Kauffman: [0052]: Regardless of the switch type used to complete the additional IC loop, when the switch was closed, the RFID tag was not readable at any distance and when the switch was open, the tag was readable up to the original 10 feet), Kauffman does not explicitly disclose a conduction path of the switch between the first and second contacts that is shorted by forming a direct electrical connection between the first and second contacts to thereby close the switch when a temperature is below a threshold, and opened when the temperature is above the threshold.
Further, Lindsay discloses the temperature RFID tag including an RFID tag connected to a temperature sensitive element (Lindsay: Abstract, [0067]-[0068], and FIG. 1 the load-sensitive switch 102: An RFID-responsive antenna could be connected to an RFID chip with a sensor such as a temperature-sensitive or humidity-sensitive adhesive or connection, such that exposure to an inappropriately high temperature or humidity could trigger release of the adhesive and thus open the circuit. Alternatively, a switch element could move or deflect between two ;
a switch (Lindsay: Abstract, [0067]-[0068], and FIG. 1 the load-sensitive switch 102: An RFID-responsive antenna could be connected to an RFID chip with a sensor such as a temperature-sensitive or humidity-sensitive adhesive or connection, such that exposure to an inappropriately high temperature or humidity could trigger release of the adhesive and thus open the circuit. Alternatively, a switch element could move or deflect between two positions as a function of temperature or humidity, allowing a switch to toggle between two RFID circuits such that the RFID code read by a scanner could identify which of two states the container was in) between the first and second contacts that disrupts conduction between the first and second contacts when a temperature at the temperature sensitive element (Lindsay: Abstract, [0058], [0067]-[0068], and FIG. 1: a switch element could move or deflect between two positions as a function of temperature or humidity, allowing a switch to toggle between two RFID circuits such that the RFID code read by a scanner could identify which of two states the container was in. More complex circuits could be devised to cover multiple temperature ranges, load ranges, and the like, with multiples RFID chips that could be read depending on the state of the container); and
the switch is not disrupting conduction and the switch is disrupting conduction in the over-temperature state (Lindsay: [0067] and FIG. 1 the load-sensitive switch 102: An RFID-responsive antenna could be connected to an RFID chip with a sensor such as a temperature-sensitive or humidity-sensitive adhesive or connection, such that exposure to an inappropriately high temperature or humidity could trigger release of the adhesive and thus open switch element could move or deflect between two positions as a function of temperature or humidity, allowing a switch to toggle between two RFID circuits such that the RFID code read by a scanner could identify which of two states the container was in).
Therefore, in view of teachings by Kauffman and Lindsay, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Kauffman to include the temperature RFID tag including an RFID tag connected to a temperature sensitive element, as suggested by Lindsay. The motivation for this is to incorporate a temperature sensing element in an RFID tag in order to control operations of the RFID tags in response to thermal event.
While the combination of Kauffman and Lindsay discloses the electrical by-pass is in form of a switch (Lindsay: Abstract, [0067]-[0068], and FIG. 1 the load-sensitive switch 102: An RFID-responsive antenna could be connected to an RFID chip with a sensor such as a temperature-sensitive or humidity-sensitive adhesive or connection, such that exposure to an inappropriately high temperature or humidity could trigger release of the adhesive and thus open the circuit. Alternatively, a switch element could move or deflect between two positions as a function of temperature or humidity, allowing a switch to toggle between two RFID circuits such that the RFID code read by a scanner could identify which of two states the container was in) which is activated to open/close state as a function of temperature (Lindsay: [0067] and FIG. 1 the load-sensitive switch 102: An RFID-responsive antenna could be connected to an RFID chip with a sensor such as a temperature-sensitive or humidity-sensitive adhesive or connection, such that exposure to an inappropriately high temperature or humidity could trigger release of the adhesive and thus open the circuit. Alternatively, a switch element could move or deflect Kauffman and Lindsay does not explicitly disclose a conduction path of the switch between the first and second contacts that is shorted when a temperature is below a threshold, and opened when the temperature is above the threshold.
However, it has been known in the art of temperature sensing element design to implement a conduction path between the first and second contacts that is shorted when a temperature is below a threshold  and opened when the temperature is above the threshold, as suggested by Tibbs, which discloses a conduction path between the first and second contacts that is shorted when a temperature is below a threshold  and opened when the temperature is above the threshold (Tibbs: Abstract, column 2 lines 50-61, column 4 lines 22-37, and FIG. 4: Thermostatic switch 24 is preferably located in close proximity to cells 32a-d so as to be responsive to the temperature of the cells (as indicated by dashed line 21) and to open or close when the sensed cell temperature exceeds or falls below a threshold temperature. When the cell temperature does not exceed this threshold temperature, switch 24 is normally closed as shown in FIG. 4A thereby providing a direct connection between contact terminal 41 and positive pole 31 while effectively shorting out resistor 22. Thus, when the cell temperature exceeds a threshold temperature, which is particularly set to correspond to the cell temperature at which cell overcharge would begin, the opening of switch 24 as shown in FIG. 4B, causes the charging current to flow through resistor 22 thereby producing a voltage change instantaneously across terminals 41 and 42).
Kauffman, Lindsay, and Tibbs it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Kauffman and Lindsay to include a conduction path between the first and second contacts that is shorted when a temperature is below a threshold and opened when the temperature is above the threshold, as suggested by Tibbs. The motivation for this is to incorporate a temperature sensing element in an RFID tag in order to control operations of the RFID tags in response to thermal event.

D. Kaufman Does Not Teach Features of Claims 1 and 9 As Alleged In The Office Action.
Claims 1 and 9 Recite:
“...a first contact 422 electrically connected directly to the first antenna portion 304a, and connected to the controller 302 via the first antenna portion 304a;
a second contact 424 electrically connected directly to the second antenna portion 304b, and connected to the controller 302 via the second antenna portion 304b..

Examiner respectfully disagrees with Appellant because as discussed in the Non-Final rejection mailed on 09/10/2020, the rejection relied upon Kaufman to clearly recite “...a first contact 422 electrically connected directly to the first antenna portion 304a, and connected to the controller 302 via the first antenna portion 304a (Kauffman: FIG. 3 the IC 102 connected to the left portion of the antenna 106 via the left IC pad 104);
Kauffman: FIG. 3 the IC 102 connected to the right portion of the antenna 106 via the right IC pad 104).

Further, Appellant argues that the rejections should be reversed because the art fails to teach what the Examiner claims it teaches as indicated in other Appeal 2017-002833 involving this Examiner. See Appeal 2017-002833, page 8 (“We agree with Appellant that the cited portions of [the cited art] do not teach or suggest the claim limitations at issue.”); see also Mills, 916 F.2d at 682 (the references much teach each claimed element in the claimed configuration).
Examiner respectfully disagrees with Appellant because of referring to an irrelevant decision from the Board of Appeal of a non-related inventive concept to Appellant’s claimed invention.

E. Lindsay Only Generally Discusses Thermal Switches.
The Examiner indicates that Kaufman can be modified to include a temperature sensitive switch because the Lindsay reference allegedly teaches a temperature sensitive switch. However, Lindsay in para. 0067, relied upon by the Examiner, merely generally mentions that a temperature switch can be utilized in the RFID circuit of its FIG. 1. Such general teachings do not support an obviousness rejection. 
Examiner respectfully disagrees with Appellant because Kaufman already disclose a deactivated RFID tag including an IC and an electrical by-pass in parallel to the IC/two terminals of an antenna (Kauffman: [0039] and FIG. 3 the deactivated RFID tag 130) wherein the deactivated RFID tag is undetectable (does not transmit information) when the electrical by-pass/switch is intact (Kauffman: [0039], [0042], claim 1 and FIG. 3) and the RFID tag is readable when the electrical by-pass/switch is opened (Kauffman: [0052]: Regardless of the switch type used to complete the additional IC loop, when the switch was closed, the RFID tag was not readable at any distance and when the switch was open, the tag was readable up to the original 10 feet), wherein the electrical by-pass of Kaufman functions as a switch in response to a thermal event (Kaufman: e.g. [0042]), Kaufman does not explicitly disclose the details of the electrical by-pass as the thermal switch.
However, Lindsay discloses the temperature RFID tag including an RFID tag connected to a temperature sensitive element (Lindsay: Abstract, [0067]-[0068], and FIG. 1 the load-sensitive switch 102);
a switch (Lindsay: Abstract, [0067]-[0068], and FIG. 1 the load-sensitive switch 102) between the first and second contacts that disrupts conduction between the first and second contacts when a temperature at the temperature sensitive element (Lindsay: Abstract, [0058], [0067]-[0068], and FIG. 1); and
the switch is not disrupting conduction and the switch is disrupting conduction in the over-temperature state (Lindsay: [0067] and FIG. 1 the load-sensitive switch 102).
Therefore, in view of teachings by Kauffman and Lindsay, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Kauffman to include the temperature RFID tag including an RFID tag connected to a temperature sensitive element, as suggested by Lindsay. The motivation for this is to substitute a known thermal switch as a temperature sensing element/electrical by-pass in an RFID tag in order to control operations of the RFID tag in response to a thermal event (see MPE  2143 for details - (A) Combining prior art elements (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
F. The Combination of Kaufman and Lindsay Does Not Teach The Claimed Invention Embodiments Recited in Claims 1 and 9.
Claims 1 and 9 recite: 
“...a first contact 422 electrically connected directly to the first antenna portion 304a, and connected to the controller 302 via the first antenna portion 304a;
a second contact 424 electrically connected directly to the second antenna portion 304b, and connected to the controller 302 via the second antenna portion 304b; and
a conduction path 326 between the first and second contacts 422, 424 that is shorted by forming a direct electrical connection between the first and second contacts 422, 424, to thereby close the switch, when a temperature is below a threshold, whereby the RFID tag 300 is in a disabled state, and opened when the temperature is above the threshold, whereby the RFID tag 300 is enabled..
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this instant case, as discussed in the Non-Final rejection, Examiner provided Kaufman to disclose
“...a first contact 422 electrically connected directly to the first antenna portion 304a, and connected to the controller 302 via the first antenna portion 304a (Kauffman: FIG. 3 the IC 102 connected to the left portion of the antenna 106 via the left IC pad 104);
a second contact 424 electrically connected directly to the second antenna portion 304b, and connected to the controller 302 via the second antenna portion 304b (Kauffman: FIG. 3 the IC 102 connected to the right portion of the antenna 106 via the right IC pad 104); and
a conduction path 326 between the first and second contacts 422, 424 that is shorted by forming a direct electrical connection between the first and second contacts 422, 424, to thereby close the switch, whereby the RFID tag 300 is in a disabled state (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6), and opened, whereby the RFID tag 300 is enabled.. (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6).
Kaufman does not explicitly disclose the electrical by-pass of the RFID tag as a thermal switch that is closed when a temperature is below a threshold, and opened when the temperature is above the threshold.
Further, Lindsay discloses the electrical by-pass of the RFID tag as a thermal switch (Lindsay: Abstract, [0058], [0067]-[0068], and FIG. 1).
Tibbs discloses the thermal switch is closed when a temperature is below a threshold, and opened when the temperature is above the threshold (Tibbs: Abstract, column 2 lines 50-61, column 4 lines 22-37, and FIG. 4: Thermostatic switch 24 is preferably located in close proximity to cells 32a-d so as to be responsive to the temperature of the cells (as indicated by dashed line 21) and to open or close when the sensed cell temperature exceeds or falls below a threshold temperature. When the cell temperature does not exceed this threshold temperature, switch 24 is normally closed as shown in FIG. 4A thereby providing a direct connection between contact terminal 41 and positive pole 31 while effectively shorting out resistor 22. Thus, when the cell temperature exceeds a threshold temperature, which is particularly set to correspond to the cell temperature at which cell overcharge would begin, the opening of switch 24 as shown in FIG. 4B, causes the charging current to flow through resistor 22 thereby producing a voltage change instantaneously across terminals 41 and 42).
Therefore, in view of teachings by Kauffman, Lindsay, and Tibbs it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Kauffman to include the electrical by-pass of the RFID tag as a thermal switch, as suggested by Lindsay, for the purpose of incorporating a known temperature sensing element in an RFID tag in order to control operations of the RFID tags in response to thermal event, wherein the thermal switch is closed when a temperature is below a threshold, and opened when the temperature is above the threshold, as suggested by Tibbs. The motivation for this is to incorporate a temperature sensing element in an RFID tag in order to control operations of the RFID tags in response to thermal event.

G. The Combination of Kaufman, Lindsay and Tibbs Does Not Render Obvious The Claimed Invention Embodiments Recited in Claims 1 and 9.
On page 13 of Appeal Brief, Appellant argues that the combination of Kaufman, Lindsay, and Tibbs does not teach the limitations of the claimed invention because i). if Lindsay combined with Kaufman would render Kaufman unsatisfactory for its intended purpose, as indicated above. Examiner respectfully disagrees with Appellant for the same reasons as Examiner’s response in section C (see section C Modifying Kaufman’s Non-Thermal Switches to Operate As Thermal Switches As Recited in Claims 1 and 9 Removes Intended Design Features and Renders Such Switches Incapable of Functioning As Intend for details);
ii). It is also not clear from the references themselves why one would combine their teachings, e.g., being that Tibbs focus on a system for recharging a battery pack, which is not relevant to the claimed embodiments. Examiner respectfully disagrees with Applicant because Tibbs discloses a relevant method for controlling operations of a thermal switch based on a temperature threshold. Thus, Tibbs is not required to be in a field of RFID tag in order to perform operations of opening/closing switch operations as a function of temperature threshold.

3. Rejections Against Claims 17 and 18 Should Be Reversed
Claims 17 and 18 recite ... a plurality of the temperature RFID tags 300 connected to the mechanical part, each of the plurality of the temperature RFID tags including a respective one of a plurality of the temperature sensitive elements 400a-400d, wherein each of the plurality of temperature sensitive elements is configured to short below, and open above, a respective one of plurality of threshold temperatures.”
Kauffman, Lindsay, Tibbs, and Ankney does not teach the limitations of claim 17 and 18 because Not a single one of these references teaches plural temperature sensitive switches that are actuated at different threshold temperatures, so that the combination of these references is faulty. 
Examiner respectfully disagrees with Appellant because Appellant argues for the limitations that not included in the claims 17-18 – the plural temperature sensitive switches that are actuated at different threshold temperatures.
However, as discussed in the Non-Final rejection mailed on 09/10/2020, the rejection relied upon the combination of Kauffman, Lindsay, Tibbs, and Ankney to disclose a system comprising a plurality of RFID tags (Ankney: [0014]-[0015], and FIG. 1 the RFID tags 112: the system includes a RFID reader 110 configured on a stationary (unmovable) portion of a wing 104 of aircraft 100, and at least two RFID tags 112 (hereafter "RFID tag 112") rigidly configured on one or more movable wing portions such as slat(s) 106 and/or flap panel(s) 108) connected to the mechanical part (Ankney: Abstract, [0014], 0022], FIG. 1, and FIG. 4), each RFID tag comprises a thermal switch (Kauffman: [0027], [0036]-[0037], [0042], [0047], [0052], FIG. 3, and FIG. 5-6 and Lindsay: Abstract, [0067]-[0068], and FIG. 1 the load-sensitive switch 102) being closed when a temperature is below a threshold, and opened when the temperature is above the threshold (Tibbs: Abstract, column 2 lines 50-61, column 4 lines 22-37, and FIG. 4).
Thus, the combination of Kauffman, Lindsay, Tibbs, and Ankney reads on the limitations of a plurality of the temperature RFID tags, each of the plurality of the temperature RFID tags including a respective one of a plurality of the temperature sensitive elements.

4. The Rejections Against Claims 3-8 and 10-16 Should Be Reversed
claims 1 and 9. Thus, claims 3-8 and 10-16 are not allowable for the reason discussed above (see section 2 claims 1 and 9 for details).

(3) Conclusion:
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/QUANG PHAM/            Primary Examiner, Art Unit 2684                                                                                                                                                                                            

Conferees:
/QUAN-ZHEN WANG/            Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                            
	/STEVEN LIM/            Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.